Andrew M. Dunn, Esq.        Informal Opinion Town Attorney                  No. 2000-7 Town of Brookfield P.O. Box 58 Oneida, N Y 13421
Dear Mr. Dunn:
You have asked whether a municipality must enact a local law to implement the provisions of section 18 of the Public Officers Law providing for defense and indemnification of local employees or whether passage of a resolution is sufficient. We conclude that a municipality may apply section 18 by either enacting a local law or passing a resolution. Your inquiry is based on Informal Opinion No. 86-5, in which we explained that a municipality may authorize and establish a local scheme for defense and indemnification, or alternatively may adopt the procedures and confer the benefits of section 18 of the Public Officers Law.
Section 18 of the Public Officers Law provides a comprehensive scheme for defense and indemnification of municipal employees in civil actions and proceedings. The legislative body of a municipality may adopt a local "law, bylaw, resolution, rule or regulation" to confer the benefits of section 18 upon its employees. Public Officers Law §18(2)(a). Alternatively, as explained in Informal Opinion No. 86-5, a municipality may enact a local law establishing a local scheme for defense and indemnification of its employees.
We conclude that, based on the express language of Public Officers Law § 18(2), implementation of section 18 of the Public Officers Law to provide defense and indemnification of local employees may be accomplished by either resolution or local law.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE, Assistant Solicitor General
In Charge of Opinions